Case 1:18-cv-01060-GBD-KHP Document 109 Filed 05/05/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
 

ee >.<
HEIDI WILLFORD, a/k/a CELESTE WILLFORD, fuay: ee.
Plaintiff, :
-against- :
‘ ORDER
UNITED AIRLINES, INC., :
: 18 Civ. 1060 (GBD) (KHP)
Defendant. :
we ee eee eee eee X

GEORGE B. DANIELS, District Judge:
The May 26, 2020 initial conference is hereby cancelled, in light of this Court’s referral to

Magistrate Judge Parker for General Pretrial.

Dated: May 5, 2020
New York, New York
SO ORDERED.

Gnu QV x D ork

GEQRCE B. DANIELS
ED STATES DISTRICT JUDGE

 

 

 
